Citation Nr: 1519204	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypothyroidism.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for diabetes mellitus and for hypothyroidism and also denied claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety (which was characterized as a single service connection claim for PTSD with depression and anxiety).  Although the Veteran did not disagree with the January 2010 rating decision within 1 year, she submitted additional relevant evidence on her service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety, within 1 year of this decision.  Submission of additional relevant evidence in June 2010 within 1 year of the January 2010 rating decision rendered this decision non-final for VA purposes under 38 C.F.R. § 3.156(b) with respect to the service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

In a July 2011 rating decision, the RO determined, in pertinent part, that new and material evidence had not been received to reopen previously denied claims of service connection for diabetes mellitus and for hypothyroidism.  The RO readjudicated the Veteran's service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety (although these claims were characterized incorrectly as a single request to reopen a previously denied service connection claim for PTSD with depression and anxiety).  The RO also denied a service connection claim for degenerative joint disease of the bilateral knees (which was characterized as bilateral knee degenerative joint disease claimed as right knee and bilateral leg condition).  The Veteran disagreed with this decision in January 2012.  She perfected a timely appeal in March 2013.

The Board observes that, in a February 1993 rating decision, the RO denied the Veteran's service connection claim for hypothyroidism (which was characterized as a thyroid condition).  In an August 2000 rating decision, the RO denied the Veteran's request to reopen a previously denied service connection claim for diabetes mellitus.  The Veteran did not appeal either of these decisions, and they became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any evidence within 1 year of either of these rating decisions which would render them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for diabetes mellitus and for hypothyroidism are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression and anxiety.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety, are as stated on the title page of this decision.

As is explained below in greater detail, new and material evidence has been received to reopen the service connection claims for diabetes mellitus and for hypothyroidism.  The issues of entitlement to service connection for hypothyroidism and for degenerative joint disease of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a rating decision dated on February 11, 1993, the RO denied the Veteran's claim of service connection for hypothyroidism (which was characterized as a thyroid condition); this decision was not appealed and became final.

2.  The evidence received since the February 1993 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypothyroidism.

3.  In a rating decision dated on August 4, 2000, the RO denied the Veteran's request to reopen a previously denied claim of service connection for diabetes mellitus; this decision was not appealed and became final.

4.  The evidence received since the August 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.

5.  The record evidence shows that the Veteran's current diabetes mellitus is not related to active service or any incident of service, to include an in-service glucose tolerance test in 1980.

6.  The record evidence shows no valid diagnosis of PTSD based on a corroborated in-service stressor.

7.  The record evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include depression and anxiety, is not related to active service.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision, which denied the Veteran's claim of service connection for hypothyroidism, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the February 1993 rating decision in support of the claim of service connection for hypothyroidism is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2000 rating decision, which denied the Veteran's request to reopen the previously denied claim of service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the August 2000 rating decision in support of the claim of service connection for diabetes mellitus is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Diabetes mellitus was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113. 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  An acquired psychiatric disability other than PTSD, to include depression and anxiety, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  With respect to the Veteran's request to reopen her previously denied service connection claim for hypothyroidism, given the favorable disposition of this claim, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the Veteran's request to reopen her previously denied service connection claim for diabetes mellitus and her service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety, the Board notes that, in letters issued in August 2009, September and December 2010, and in February 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2009 and September 2010 letters defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case.  It appears that, although the RO declined the reopen the previously denied service connection claim for diabetes mellitus in the currently appealed rating decision issued in July 2011, it subsequently reopened this claim and denied it on the merits in a September 2013 supplemental statement of the case (SSOC).  The Board notes in this regard that an SSOC "should not be used to announce decisions."  See 38 C.F.R. § 19.31(a) (2014).  In any event, the Court did not require in Hickson that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.

The Veteran was provided with complete notice of VA's duties to notify and assist her with respect to a service connection claim in August 2009, September and December 2010, and in February 2011.  She also has submitted argument and evidence in support of the underlying service connection claim for diabetes mellitus on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of this claim, the Board finds that it may adjudicate the merits of the underlying service connection claim without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 393.

As will be explained below in greater detail, although the evidence supports reopening the previously denied service connection claim for diabetes mellitus, it does not support granting this claim on the merits.  It also does not support granting service connection for PTSD or for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  Id.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the August 2009 VCAA letter was issued prior to the currently appealed rating decision issued in January 2010; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for diabetes mellitus, hypothyroidism, and PTSD with depression and anxiety.  The Veteran was assisted at the hearing by her attorney.  The attorney and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. 

Moreover, neither the Veteran nor her attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claims for benefits.  The Veteran's attorney and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  Id.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

The Veteran contends that new and material evidence has been received to reopen her previously denied service connection claims for hypothyroidism and for diabetes mellitus.  She specifically contends that she has submitted new evidence demonstrating that both of these disabilities are related to active service.

Laws and Regulations

In February 1993, the AOJ denied the Veteran's claim of service connection for hypothyroidism (which was characterized as a thyroid condition).  In August 2000, the AOJ denied the Veteran's request to reopen her previously denied service connection claim for diabetes mellitus.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of either of these rating decisions and they became final.  The Veteran also did not submit any statements relevant to either of these claims within 1 year of the February 1993 or August 2000 rating decisions, respectively, which would render either of these decisions non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for hypothyroidism and for diabetes mellitus may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen her previously denied service connection claims for hypothyroidism and for diabetes mellitus in a letter from his then-service representative which was date stamped as received by the AOJ on July 23, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for hypothyroidism, the evidence before VA at the time of the prior final AOJ decision in February 1993 consisted of her service treatment records.  The AOJ stated that a review of these records indicated that the Veteran had been on thyroid supplements since 1983 and was advised to discontinue taking them in 1989.  The AOJ also stated that the Veteran's April 1990 thyroid function tests were within normal limits and "was definitely not hypothyroid."  Thus, the claim was denied.

With respect to the Veteran's application to reopen a claim of service connection for diabetes mellitus, the evidence before VA at the time of the prior final AOJ decision in August 2000 consisted of the Veteran's service treatment records, post-service laboratory test results, and information furnished by the Veteran discussing diabetes.  The AOJ stated that the Veteran's service treatment records showed that she "had a diabetic pattern but diabetes mellitus was not diagnosed in service."  The AOJ also stated that the post-service laboratory test results showed elevated glucose.  The AOJ finally stated that the information on diabetes submitted by the Veteran "provides no evidence that the Veteran's diabetes mellitus was diagnosed in service or within one year of discharge from active military service."  Thus, the claim was denied. 

The newly received evidence includes VA outpatient treatment records and examination reports, additional post-service private treatment records, and the Veteran's lay statements and Board hearing testimony.  All of this evidence is to the effect that the Veteran currently experiences both diabetes mellitus and hypothyroidism which may be related to active service.  For example, in an August 2009 letter, E.A., M.D., stated:

[The Veteran] is currently on therapy for Type 2 Diabetes mellitus.  Review of her medical records from the Primary Care Clinics in Dec[ember] 1979 showed [that] she was diagnosed with Abnormal Glucose Tolerance Test with diabetic pattern.  This is high risk factor of subsequent diagnosis of Type 2 Diabetes Mellitus and she should have been managed with lifestyle modification therapy including dietary restriction, weight loss, and exercise.

On private outpatient treatment with Dr. E.A. in July 2010, it was noted that the Veteran "wants blood work done for [thyroid stimulating hormone."  A history of hypothyroidism was noted.  The assessment included hypothyroidism.

The Veteran testified at his May 2014 Board hearing that she had been diagnosed as having diabetes mellitus during active service either in 1979 or in 1980.  See Board hearing transcript dated May 2, 2014, at pp. 19-20.  She also testified that she was diagnosed as having and treated for hypothyroidism in service between 1986 and 1990.  Id., at pp. 28-30.

Considering the claim for diabetes mellitus, the Board notes that the evidence which was of record in August 2000 did not indicate that the Veteran experienced diabetes mellitus during service.  The newly received evidence consists of medical records and the Veteran's lay statements suggesting she experienced this disability during active service.  Thus, in presuming its credibility, this lay evidence submitted since August 2000 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it tends to relate to an unestablished fact of an in-service diagnosis of diabetes mellitus and thus raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for diabetes mellitus is reopened.

Concerning the claim for hypothyroidism, the Board notes that the evidence which was of record in February 1993 reflects that this disability was not shown by the evidence of record.  The evidence received into the record since the February 1993 rating decision is both new and material, consisting of a July 2010 private outpatient treatment record indicating a diagnosis of hypothyroidism.  The evidence submitted relates to the unestablished fact of whether the Veteran currently suffers from hypothyroidism and tends to suggest an onset of symptoms since service.  Thus, in presuming its credibility, such new evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  For these reasons, the claim for service connection for hypothyroidism is reopened.

Having reopened the Veteran's previously denied service connection claim for diabetes mellitus, the Board will proceed to adjudicate this claim on the merits.

Service Connection Claims

The Veteran contends that she incurred diabetes mellitus, PTSD, and an acquired psychiatric disability other than PTSD, to include depression and anxiety, during active service.  She specifically contends that an abnormal glucose tolerance test during active service indicates the presence of diabetes mellitus at that time.  She also specifically contends that an in-service stressor caused or contributed to her claimed PTSD.  She finally contends that her current acquired psychiatric disability other than PTSD, to include depression and anxiety, is related to active service.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's service connection claim for PTSD.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD and an acquired psychiatric disability other than PTSD, to include depression and anxiety, are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.  By contrast, because diabetes mellitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claim for diabetes mellitus.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

In addition to the evidence discussed above, the Veteran's service treatment records show that, at her enlistment physical examination in October 1976, prior to her entry on active service in April 1977, clinical evaluation of the Veteran's psychiatric system was normal.  Her urinalysis was negative for sugar and albumin.  The Veteran denied all relevant pre-service medical history.

On outpatient treatment in October 1979, the Veteran complained of a left ring finger infection.  She reported that her fingernails "turn soft and have come off before" and they turned green.  Objective examination showed mild paronychia of the nail bed of the left ring finger.  The assessment included rule-out underlying diabetes mellitus.

Following outpatient treatment on November 19, 1979, the assessment included abnormal glucose tolerance test - pre-diabetes versus hyperthyroid.

In December 1979, the Veteran was "concerned about gaining [weight and] has gained from 140 [pounds to] 167 [pounds] in [the] past year."  The Veteran's glucose tolerance test was abnormal.  The assessment included that she was overweight and an abnormal glucose tolerance test with a diabetic pattern.  The Veteran was placed on a weight control program and a 1000 calorie diet.

On December 18, 1979, it was noted that the Veteran was on an overweight program to lose 3 pounds a month and a 1000 calorie diet.  The assessment included overweight and borderline glucose tolerance test secondary to being overweight.

On September 10, 1980, it was noted that the Veteran "has no complaints in terms of medical symptoms.  Her thyroid function is normal.  She has mild glucose intolerance that is secondary to her diabetes.  This [Veteran] has no medical problems requiring the care of an internist, in my opinion.  I recommend...dietician consult for 1000 cal[orie] high fiber diet to be administered by and supervised by the dietician...With proper motivation and dietary supervision and dietary compliance there is no reason why this [Veteran] shouldn't lose [weight]."

On periodic physical examination in April 1981, the Veteran's urinalysis was negative for sugar or albumin.  The Veteran also denied any history of psychosis and her psychiatric system was normal on clinical evaluation.

On outpatient treatment in October 1982, the Veteran stated, "I have hypothyroid + I can't lose [weight]."  Objective examination showed her weight was 162 1/2 and her ideal body weight was 120 pounds based on 100 pounds for the first 5 feet of high plus 5 pounds for each additional inch.  The assessment was that the Veteran was 135 percent of ideal body weight.  She was instructed on the 1000 calorie reduction diet using the food exchange system.

In November 1982, the Veteran stated, "I've tried every diet + can't lose the 5 [pounds]."  Objective examination showed her weight was 156 1/2 pounds and the required weight was 147 pounds maximum, large, low tone thighs.  The assessment was slightly overweight female in need of exercise guidance.  She was advised to institute an exercise program for stretching and toning with the goals of weight loss and increased muscle tone.

In a May 1983 physical profile, the Veteran was waived from the weight control program due to possible hypothyroidism.

The Veteran was placed on a weight reduction diet of 1200 calories as part of a weight management program in December 1987.

On outpatient treatment in March 1989, it was noted that the Veteran's weigh-in had been unsatisfactory again.  She was having problems with her ex-husband that were causing her stress.  She reported going "on eating binges every time" her ex-husband called her.  A history of PTSD was noted.  "There is no possibility of resolution within [the] next 4-6 [months]."  The assessment included compulsive overeating and PTSD.

In February 1990, it was noted that the Veteran was being seen in ongoing counseling at the Mental Health Center for depressive disorder.  The assessment included depressive disorder being evaluated/treated in Mental Health Center.

At her separation physical examination in February 1990, prior to her separation from service in July 1990, the Veteran's in-service medical history included depression and "excessive worry related to job and personal life.  Presently being seen by Mental Health."  The Veteran also reported that she had not had any problems with diabetes.  Clinical evaluation of her psychiatric system was normal.  The Veteran's urinalysis was negative for albumin and sugar.

In an April 1990 mental health treatment note, the Veteran's in-service mental health provider stated that the Veteran "did not have a diagnosable eating [disorder] and...I had suggested to the [Veteran] that she not call me as a witness" at an administrative proceeding.  This clinician also stated that the Veteran "has made progress in [treatment]."

On outpatient treatment on May 16, 1990, it was noted that the Veteran had been seen every 2 weeks for the previous 1 1/2 years initially secondary to general phobia, PTSD symptoms from a traumatic childhood and a later marriage that was abusive.  It was noted that the Veteran had recovered from her PTSD symptoms"& we began working on dependency & separation/individuation (splitting) issues."  It also was noted that the Veteran had weight management problems and recently was discharged as a result and was "mostly 'satisfied' [with] the outcome" of receiving and honorable rather than a general discharge from service.  The Axis I diagnoses were simple phobia that was unchanged and PTSD that was resolved.

The post-service evidence shows that, in a letter dated in August 1998, E.C.G., M.D., stated that she had reviewed the Veteran's "military records.  The physicians indicated that your glucose tolerance test was 'borderline' but listed 92-184-106-93 as the results.  These are normal and do not suggest a diagnosis of diabetes at that time.  There is a statement in a progress note that a "mild glucose intolerance that is secondary to her diabetes" but I believe he mis-spoke as other places in the records the same statement is offered followed by 'due to her overweight.'"  (Emphasis in original.)

In an April 2000 statement, the Veteran asserted, "While in the military it was noted in my medical records that I had high sugar levels and diabetic traces.  Due to negligence, the doctors did not diagnose or treat my high levels of glucose.  Now I am a diabetic on medication."  She attached copies of certain of her service treatment records to this statement.

On private outpatient treatment in December 2007, the Veteran's complaints included polyuria and polydipsia "but says she feels fine.  She has not been checking her blood sugars [because] 'she didn't want to know.'"  A history of diabetes mellitus was noted.  The assessment included poorly controlled diabetes mellitus.

In February 2008, the Veteran reported that "[h]er prior complaints of high blood sugars have improved significantly."  A history of diabetes mellitus was noted.  Objective examination showed she was obese and appeared well.  The assessment included diabetes mellitus.

In March 2008, the Veteran complained of "being under a lot of stress since an incident happened in the school bus which she drives.  A fight broke out in the school bus and she is being blamed for not preventing it."  She also complained of anxiety, insomnia, and increased stress.  A history of diabetes mellitus and a stress reaction was noted.  Objective examination showed she was obese, tearful, and well-groomed.  The assessment was stress reaction and diabetes mellitus which was "moderately controlled."  The Veteran was started on Alprazolam 0.25 mg twice daily as needed.  

In an undated statement, A.F., M.A., Licensed Psychological Associate, stated that the Veteran "is currently receiving individual therapy with me every other week for one hour for management of her symptoms of depression and anxiety."  A.F. stated that the Veteran had been in treatment since April 2009 and had been diagnosed as having depression while on active service.  A.F. also stated that the Veteran "presented to my office with symptoms of depression and anxiety surrounding her discharge from the military approximately 18 years ago.  Additionally, she was dealing with some family and work discord.  To my knowledge, [the Veteran] is currently taking medication as prescribed for both the depression and anxiety that is helping with the alleviation of symptoms."

On private outpatient treatment in July 2009, the Veteran's complaints included urinary frequency and urgency without dysuria or abdominal pain, waking up 3-4 times a night to urinate, and depression.  The Veteran reported that her depression began 3 months earlier and had "worsened moderately.  At its onset it was mild and episodic.  Currently it is moderate and episodic."  The private clinician also stated:

[The Veteran's depression] has been associated with depressed mood, anxiety, irritability, insomnia, fatigue, lack of motivation, poor concentration, and anhedonia; she denies tearfulness, weight gain, panic attacks, hopelessness, weight loss, anorexia, excessive sleep, suicidal ideation, thoughts of death, feelings of guilt, increased libido, or decreased libido.  Feelings are occurring in the setting of financial stress and job stress.

A history of diabetes mellitus and depression was noted.  The assessment included diabetes mellitus which was "well controlled" and depression which was "moderately controlled."  The Veteran was instructed on reducing her sugar intake and limiting her total calorie intake to 1800 Kcal/day or less and monitoring her blood sugar at home with a glucose meter.  She also was advised to continue her current treatment regimen for depression.

In August 2009, the Veteran reported that "[s]he feels fine and she requests for a letter stating that she had diabetes in 1979 and should have been on medications."  A history of diabetes mellitus and depression was noted.  The assessment was unchanged.  

In an August 2009 statement, the Veteran asserted:

My dilemma started in the military when I began having weight problems.  I met the initial weight requirements to join the military [and] I was able to run the required 2 mile fitness test with no problem.  Five years into my military career I began having weight problems.  I exercised regularly and my diet was normal but my weight began to increase steadily.  I changed my eating habits and continued to exercise regularly and it continued to increase.  That is when I became concerned and sought the advice of medical professionals.  My records clearly show the numerous doctors' visits and tests taken showing abnormal blood sugar levels and was never properly treated [sic]...

Medical records state that I showed signs of diabetic pattern although all the symptoms were present.  My symptoms include excessive thirst, urination, and fatigue.  I have taken it upon myself to research diabetic pattern/borderline and research now shows that diabetic pattern/borderline diabetic is a misrepresentation of type 2 diabetes...

I was diagnosed by a psychologist as having PTSD.  Upon returning home from the military I relied on family and friends to help me cope with stress and depression after my discharge, not being aware that I was suffering from a more serious condition.

The Veteran submitted several lay statements in August and September 2009 in support of her service connection claims for diabetes mellitus.  Each of these statements describes the Veteran's reported symptoms of diabetes mellitus.

On VA PTSD examination in November 2009, the Veteran's complaints included depression.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  She rated her current depression as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  "She states that she experiences depression 'about every other day.'"  She reported taking anti-anxiety medication (Alprazolam .25 mg twice a day) and being in therapy with A.F., M.A.  "She states that there has been an improvement in how she 'handles situations.'  She states that even with dealing with the kids on the bus there has been an improvement."  An in-service history of depression and worry "related to military work stress" was noted.  She had been married and divorced twice and had 2 children from her first marriage.  She had not been married since her most recent divorce in 1986.  She interacted with friends but did not participate in activities.  She currently worked as a bus driver and had retired from the postal service in October 2009 after working there for 13 years.  "Now that she is not working nights she states that she is going to try and do more activities."  She lived with her daughter and 2 grandchildren.

Mental status examination of the Veteran in November 2009 showed she was clean, neatly groomed, casually dressed, unremarkable psychomotor activity and speech, normal affect, reported easy distractibility "when watching TV or reading," full orientation, unremarkable thought process and thought content, no delusions, reported trouble staying asleep because "she has 'crazy' dreams that awaken her" which were negative but not reoccurring, no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, reported panic attacks twice per week lasting 15-20 minutes at a time and rated as 7/10, no homicidal or suicidal thoughts, fair impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, mildly impaired remote memory which was "very vague regarding specific dates," and normal recent and immediate memory.  The VA examiner concluded that the Veteran "does not currently have symptoms of PTSD."  This examiner also stated:

[The Veteran] reports that her symptoms of anxiety and depression are primarily related to her discord regarding how she was treated by her first [sergeant] during the last year of her military service.  She felt that she was treated unfairly by him.  She recognizes that her weight was a factor in her discharge but she believes that he did not allow her access to treatment.

The Axis I diagnoses were anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.

In a July 2010 statement, the Veteran described how her first sergeant allegedly had mistreated her during her last year of active service and "began my discharge process without my knowledge."

On private outpatient treatment in July 2010, no relevant complaints were noted.  A history of diabetes mellitus and depression was noted.  The assessment included diabetes mellitus.

On VA PTSD examination in March 2011, the "Veteran reported she takes an 'anxiety pill' on an 'as needed' basis.  She could not recall the name of the medication.  It is prescribed by her [primary care physician]."  She also reported problems socializing with others and sleep disturbance.  She had been married and divorced twice.  "The Veteran provided a rambling statement about how various problems [while on active service] in Germany got blamed on her, which is apparently related to her loss of rank [in service]."  She reported getting along "fine" with her 2 daughters and 4 grandchildren.  She lived with her daughter and 2 grandchildren.  She participated in a bowling league and "when she feels down she 'calls a friend.'"  She denied any history of suicide attempts or violence.  

Mental status examination of the Veteran in March 2011 showed she was clean, casually dressed, unremarkable psychomotor activity, a mildly hostile attitude towards the examiner because she "tended to provide evasive answers about her history," an irritable affect, reported mood swings, full orientation, unremarkable thought process and thought content, no delusions, partial understanding that she had a problem, reported sleep impairment and loss of energy during the day, no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, reported suicidal thoughts "at times" but no current suicidal ideation, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, and no problems with activities of daily living.  The VA examiner stated, "No obvious impairments in thinking or communication were observed during the current evaluation...No impairments in memory were observed during the current evaluation."  This examiner also stated, "No specific DSM-IV stressor was identified during the current examination.  The Veteran reported she 'got blamed for everything' while she [was] in the service which was reportedly stressful for her and for which she still harbors resentment."  This examiner stated further that no PTSD symptoms were present.  "Based on information at the present time, the Veteran does not meet the diagnostic criteria for PTSD."  The VA examiner noted, "The current diagnosis is considered provisional at this time.  The Veteran's self-report tended to be vague and evasive and no collateral information was available at the time of the examination" because the claims file was not provided for review.  This examiner opined that she could not determine without resorting to mere speculation whether the Veteran's current acquired psychiatric disability was related to active service because the claims file was not available for review.  The Axis I diagnosis was provisional anxiety disorder, not otherwise specified.

In a May 2011 addendum to the March 2011 VA examination, the VA examiner who conducted the March 2011 VA examination stated that she had reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The VA examiner opined that the Veteran's currently diagnosed anxiety disorder, not otherwise specified, was less likely than not caused by or related to active service.  The rationale for this opinion was that the psychiatric complaints noted in the Veteran's service treatment records "are not the same complaints that she presented with during the March 2011 examination conducted by the undersigned...or during the November 2009 examination."  The rationale also was that, as noted in the Veteran's service treatment records, "her PTSD was considered resolved in November 1989" and she had denied any PTSD symptoms on VA examination in November 2009.  The rationale further was that there was no indication that the Veteran had received mental health treatment since service and, although she reported some post-service counseling, the Veteran "could not provide any details regarding the reported treatment."

On private outpatient treatment on May 13, 2011, it was noted that the Veteran was "presenting today for second opinion on her diabetes management."  She reported that she was a bus driver and the side effect of her diabetes mellitus "is really affecting her quality of life because she is constantly having to go to the bathroom."  She also reported being diagnosed as having diabetes mellitus in the 1980s.  "She says it was diet controlled for a long time.  The [Veteran] reports that in the 1990s she started being treated for the diabetes with medications."  She also reported that "she has been desperate to try and lose weight" but was prevented from doing vigorous activities due to degenerative changes in her knees.  A history of diabetes mellitus was noted.  Her blood sugar was 108.  The impressions included diabetes mellitus type 2 which was controlled.  Her medications were changed.

On May 26, 2011, the Veteran "is concerned that she hasn't lost any weight.  Her glycemic control has improved considerably."  She denied any significant side effects from her medications.  A history of diabetes mellitus type 2 was noted.  The impressions included diabetes mellitus type 2.  

In August 2011, the Veteran reported that her weight "has remained stable.  No weight loss noted."  A history of diabetes mellitus type 2 was noted.  The Veteran's blood sugar was 112.  The impressions included diabetes mellitus type 2.  The Veteran was encouraged to lose weight and exercise on a regular basis.

In February 2012, the Veteran reported that she was not exercising.  A history of diabetes mellitus type 2 was noted.  The assessment included type 2 or unspecified diabetes mellitus.

On VA diabetes mellitus Disability Benefits Questionnaire (DBQ) in September 2013, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  A history of diabetes mellitus managed by a restricted diet and medication (Metformin 1500 mg twice a day and Glipizide 5 mg twice a day) but no regulation of activities was noted.  The Veteran visited her diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  There were no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the previous 12 months, no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus, and no complications of diabetes mellitus.  The Veteran worked as a school bus driver and had been in this job for 20 years.  The VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was related to active service.  The rationale for this opinion was that there was no confirmation of a diagnosis of diabetes mellitus in the Veteran's service treatment records despite an "exhaustive review" of the claims file.  This examiner noted the Veteran's glucose tolerance test in 1980 which was "reported as abnormal (although results do not show that).  Even in the event [that] the results were abnormal, it indicates glucose intolerance, not diabetes mellitus.  Veteran was overweight at that time."  This examiner next noted that the criteria for a diagnosis of diabetes mellitus was not present in 1980 and the treatment that the Veteran received at that time was for glucose intolerance and not diabetes mellitus.  "Lay statements point toward thirst and polyuria, which are symptoms of diabetes, but by itself do make diabetes diagnosis.  Again, she did not meet criteria for diagnosis of [diabetes mellitus] in service."  This examiner noted the in-service examiner's statement in September 1980 that the Veteran's glucose intolerance was secondary to her diabetes mellitus but concluded that this statement was not supported by a review of the medical evidence.  The VA examiner stated that the Veteran first met the criteria for a diagnosis of diabetes mellitus in 1998.  The diagnosis was diabetes mellitus type II.

In addition to the testimony discussed above, the Veteran also testified at her May 2014 Board hearing that she began experiencing stress towards the end of her period of active service as a result of a difficult work relationship she had with her first sergeant.  See Board hearing transcript dated May 20, 2014, at pp. 31.  She also testified that she was put on medication for anxiety in 1988 while on active service.  Id., at pp. 34-35.  

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for diabetes mellitus.  The Veteran contends that her current diabetes mellitus is related to active service.  She also contends that glucose tolerance testing performed during active service demonstrated the presence of diabetes mellitus which she experienced continuously since service.  The record evidence does not support her assertions regarding in-service incurrence of diabetes mellitus or an etiological link between the current diabetes mellitus and active service.  It shows instead that, although the Veteran experienced glucose intolerance and was treated for this problem during service, she was not diagnosed as having or treated for diabetes mellitus at any time during her approximately 13 years of active service.  

The Veteran and her attorney attach a great deal of significance to the notation of "rule-out" underlying diabetes mellitus on outpatient treatment in October 1979 while she was on active service.  The Board notes in this regard that the notation of "rule-out" does not equate with a meeting of the diagnostic criteria for diabetes mellitus, however.  Rather it merely raised the possibility of diabetes mellitus; it clearly is not a confirmed diagnosis of diabetes mellitus.  The Veteran and her attorney also attach a great deal of significance to the notation of a borderline glucose tolerance test on December 18, 1979.  That same outpatient treatment record indicates that the Veteran's borderline glucose tolerance test was secondary to her being overweight at that time and not due to diabetes mellitus.  To the extent that the Veteran and her attorney argue that these service treatment records demonstrate the presence of diabetes mellitus during active service, the Board concludes that it is not reasonable to infer a finding of in-service diabetes mellitus based on a detailed review of these records.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board acknowledges that, in September 1980, an in-service clinician stated that the Veteran's "mild glucose intolerance...is secondary to her diabetes."  The Veteran and her attorney again argue that this record indicates that diabetes mellitus was present during active service.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the record evidence, the Board finds that the September 1980 service treatment record is not probative on the issue of whether diabetes mellitus is related to active service.  First, the September 1980 in-service examiner appears to base his conclusion that the Veteran's mild glucose intolerance was due to her diabetes on the inaccurate factual premise that, in fact, diabetes was present during active service.  It is unclear why, if the September 1980 in-service examiner determined that diabetes was present, he also determined that the Veteran did not have any "medical problems requiring the care of an internist."  The presence of diabetes mellitus during service seems to suggest that, in fact, the Veteran would "require[] the care of an internist."  

This finding is in accord with the finding by Dr. E.C.G. in August 1998 that the September 1980 in-service clinician may have misspoken when he suggested that the Veteran's mild glucose intolerance was secondary to diabetes.  A detailed review of the Veteran's voluminous service treatment records also suggests that diabetes mellitus was not present at any time during active service.  Second, there similarly is not factual predicate in the Veteran's service treatment records on which the September 1980 in-service examiner's statement can be considered probative evidence demonstrating that diabetes mellitus was present in active service.  Third, it is not clear the extent to which the September 1980 statement reflects clinical data or other rationale, particularly in light of multiple findings of glucose intolerance and not diabetes mellitus by a variety of in-service clinicians throughout the Veteran's more than 13 years of active service.  In summary, the Board finds that the September 1980 service treatment record is not probative on the issue of whether diabetes mellitus was present during active service and does not support granting service connection for diabetes mellitus.

The post-service evidence also does not support granting service connection for diabetes mellitus.  It shows that, although the Veteran currently experiences diabetes mellitus, this disability is not related to active service or any incident of service.  For example, the September 2013 VA examiner opined that it was less likely than not that the Veteran's current diabetes mellitus was related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Critically, the September 2013 VA examiner's opinion also addressed the Veteran's glucose tolerance test in 1980, her in-service treatment for glucose intolerance and not diabetes mellitus (which was not present at any time during service), and the September 1980 finding that glucose intolerance was secondary to diabetes (which was not supported by a review of the medical evidence).  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to service connection for diabetes mellitus.  In summary, the Board finds that service connection for diabetes mellitus is not warranted.

The Board also finds that service connection for diabetes mellitus is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Despite the Veteran's strenuous assertions to the contrary, the evidence does not indicate that she experienced diabetes mellitus during active service or within the first post-service year (i.e., by July 1991) such that service connection for this disability is warranted on a presumptive basis.  Id.  Thus, the Board finds that service connection for diabetes mellitus is not warranted on a presumptive basis as a chronic disease.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran contends that she incurred PTSD during active service, including as a result of unspecified disagreements with her first sergeant prior to her separation from service.  She alternatively contends that she currently experiences PTSD which is related to active service.  The record evidence does not support her assertions regarding a current diagnosis of PTSD based on a corroborated in-service stressor which is attributable to active service.  It shows instead that the Veteran does not experience any current disability due to PTSD which is related to active service or any incident of service.  The Board acknowledges initially that the Veteran's service treatment records contain a diagnosis of PTSD during a course of outpatient mental health treatment for reported family and work problems between 1988 and 1990.  These records do not indicate that this diagnosis of PTSD was based on a corroborated in-service stressor as is required for a service connection claim for PTSD.  See 38 C.F.R. § 3.304(f).  Even assuming for the sake of argument only that there was a valid diagnosis of PTSD based on a corroborated in-service stressor in the Veteran's service treatment records, these records indicate that her PTSD had resolved with in-service treatment in May 1990, approximately 2 months prior to her separation from service in July 1990.

The post-service evidence also does not support granting service connection for PTSD.  Despite the Veteran's assertions to the contrary, this evidence does not indicate that she experiences current disability due to PTSD which is related to active service or any incident of service.  Multiple VA examiners concluded in November 2009 and in March 2011 that the Veteran's reported symptomatology and psychiatric testing results did not meet the diagnostic criteria for PTSD.  The March 2011 VA examiner subsequently concluded in a May 2011 opinion that the Veteran's claimed PTSD was not related to active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a valid diagnosis of PTSD based on a corroborated in-service stressor at any time during the pendency of this appeal.  In summary, the Board finds that service connection for PTSD is not warranted.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  The Veteran contends that she incurred depression and anxiety during active service or, alternatively, her current depression and anxiety are related to service.  The record evidence does not support her assertions.  It shows instead that, although the Veteran complained of and was treated for a variety of psychiatric problems during service (diagnosed as simple phobia and depressive disorder), and although she continued to receive treatment for an acquired psychiatric disorder other than PTSD after her service separation, this disability is not related to active service or any incident of service.  The Board acknowledges initially that the Veteran's service treatment records show that she was seen every 2 weeks for approximately 11/2 years in 1989 and 1990 initially secondary to general phobia.  The Board also acknowledges that, on outpatient treatment in February 1990, the assessment included depressive disorder.  At her separation physical examination that same month, in February 1990, clinical evaluation of the Veteran's psychiatric system was normal.

The post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  It shows instead that, although the Veteran continues to complain of and seek treatment for psychiatric problems, her current acquired psychiatric disability other than PTSD is not related to active service.  It appears that the Veteran sought treatment on one occasion in March 2008 for a stress reaction following an incident on the bus that she drove for work.  The evidence indicates that the Veteran did not seek regular outpatient treatment for an acquired psychiatric disability between her discharge from active service in July 1990 and April 2009, or almost 19 years later.  For example, on private outpatient treatment in July 2009, the Veteran reported that her depression had begun only 3 months earlier (or in approximately April 2009).  This reported medical history is in accord with the undated statement from A.F., M.A., who indicated that the Veteran began seeing her for bi-weekly therapy beginning in April 2009.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The remaining post-service evidence does not support granting service connection for an acquired psychiatric disability other than PTSD.  The Veteran reported at her VA PTSD examination in November 2009 that "her symptoms of anxiety and depression are primarily related to her discord regarding how she was treated by her first [sergeant] during the last year of her military service."  She subsequently reported that she took an anti-anxiety medication on an as needed basis, although she could not recall any details about this medication when asked, at her most recent VA PTSD examination in March 2011.  The March 2011 VA examiner also noted that the Veteran's reported history and symptomatology "tended to be vague and evasive."  The March 2011 VA examiner subsequently opined in May 2011 that the Veteran's current acquired psychiatric disability other than PTSD (which was diagnosed as anxiety disorder, not otherwise specified) was not related to active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of diabetes mellitus, PTSD, and an acquired psychiatric disability other than PTSD have been continuous since service.  She asserts that she continued to experience symptoms relating to diabetes mellitus (elevated blood sugar) and PTSD and an acquired psychiatric disability other than PTSD (nightmares, sleep disturbance, depression, and anxiety) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of her claimed disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorders began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any relevant history or complaints of symptoms.  As noted elsewhere, the Veteran's PTSD was noted to have been resolved prior to her separation from service.  Although the records also show that she was being treated for depressive disorder just prior to her service separation, the service separation examination report reflects that the Veteran was examined and clinical evaluation of her psychiatric system was normal.  Her urinalysis also was negative for sugar and albumin at her separation physical examination.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to any of the claimed disabilities for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1990) and initial reported symptoms related to diabetes mellitus in approximately 2007 (a 17-year gap) and initial reported symptoms related to psychiatric problems in approximately 2009 (a 19-year gap).  As also noted above, the Veteran herself specifically reported in July 2009 that her depression had begun only 3 months earlier in approximately April 2009.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a VA disability compensation claim for service connection for hypothyroidism in November 1992, a few years after service, but did not claim service connection for diabetes mellitus, PTSD, or for an acquired psychiatric disability other than PTSD.  She also did not make any mention of any relevant symptomatology.  Similarly, although the Veteran initially filed a claim of service connection for diabetes mellitus in March 1998, she again did not claim service connection for diabetes mellitus, PTSD, or for an acquired psychiatric disability other than PTSD or mention any relevant psychiatric symptomatology.  She did not claim that symptoms of her disorders began in (or soon after) service until she filed her current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between diabetes mellitus, an acquired psychiatric disability other than PTSD, and active service and the record evidence showing no current disability due to PTSD which could be attributed to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for diabetes mellitus is reopened.

As new and material evidence has been received, the previously denied claim of service connection for hypothyroidism is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety, is denied.


REMAND

The Veteran contends that she incurred degenerative joint disease of the bilateral knees during active service.  As noted above, the Board has reopened the Veteran's previously denied claim of service connection for hypothyroidism.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's reopened service connection claim for hypothyroidism, the Board notes that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.  As discussed above, the record evidence indicates that the Veteran has been diagnosed as having hypothyroidism.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of her hypothyroidism.  Id.

With respect to the Veteran's service connection claim for degenerative joint disease of the bilateral knees, the record evidence shows that, following VA joints examination in March 2011, a VA clinician opined in May 2011 that it was less likely than not that the Veteran's degenerative joint disease of the bilateral knees was related to active service.  The rationale was, in part, that there was a lack of documentation of complaints of or treatment for bilateral knee disability following the Veteran's separation from active service.

The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  The May 2011 VA clinician appeared to reject the Veteran's lay statements of a continuity of symptomatology for his degenerative joint disease of the bilateral knees on the basis that "the contemporaneous medical evidence is silent as to complaints or treatment."  This finding violates Buchanan and Barr.  Id.

The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  With the exception of the May 2011 VA opinion, which is inadequate for VA adjudication purposes, there is no other opinion currently of record which addresses the contended etiological relationship between the Veteran's degenerative joint disease of the bilateral knees and active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of her degenerative joint disease of the bilateral knees.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her attorney and ask her to identify all VA and non-VA clinicians who have treated her for hypothyroidism and for degenerative joint disease of the bilateral knees since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her hypothyroidism.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypothyroidism, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her degenerative joint disease of the bilateral knees.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that degenerative joint disease of the bilateral knees, if diagnosed, is related to active service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she incurred degenerative joint disease of the bilateral knees during active service.  The examiner also is advised that the Veteran contends that she experienced continuous bilateral knee disability since her service separation.  The examiner finally is advised that the lack of contemporaneous post-service records documenting complaints of or treatment for a bilateral knee disability since service is not persuasive evidence that the Veteran did not experience continuous bilateral knee disability since her service separation.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


